DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is performing the determination of the RSRP of each of the CSI-RSs.  All of the independent claims currently refer to “wherein when Reference Signal Received Power (RSRP) of each of the CSI-RSs is not greater than a predetermined value…”.  However, the independent claims do not perform the step of determining the RSRP which is an essential step.  Further, the claims state, “wherein when the BS requires a second indicator”.  Another essential step appears to be omitted.  The step of receiving, from the base station, a second indicator.
Appropriate correction required.
Claims 23 and 24 recites the limitation "the predetermined bit number”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ericsson “Precoding a transmission from a two-dimensional antenna array using a partially reshaped codebook” published February 18, 2016 cited in Applicant’s IDS hereinafter “Ericsson”.

Regarding claim 21, Ericsson teaches a UE comprising:
A receive that receives multiple CSI-RS from a base station using first resources, wherein each of the multiple CSI-RS is associated with each of the first resources (radio node receives a plurality of reference signals for various beams (i.e. resources) to perform beamforming; Page 21 Lines 15-24 see also Figure 9);

wherein when RSRP of each CSI-RS is not greater than a predetermined value, the processor determines there is no resource to be selected and wherein when the BS requires a second indicator, indicating that there is no resource to be selected from the first resources, to be transmitted, the transmitter transmits the second indicator as one-bit information to the BS (the receiving node measures the signal power of the received signals (RSRP) and selects a resource (second resource) to use for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9).

Regarding claim 22, Ericsson teaches measuring the RSRP of each of the CSI-RS (Page 21 Lines 15-20 and step 920 of Figure 9 which teaches the receiving node assesses the signal power of the received signals and provides feedback relating to the signals which includes a selection of a reference signal for beamforming).

Regarding claim 23, Ericsson teaches a number of first resources is less than two to the power of the predetermined bit number (the receiving node receives a 

Regarding claim 24, Ericsson teaches a number of first resources is equal to two to the power of the predetermined bit number (the receiving node receives a plurality of reference signals.  The first resources can be 2 in this case and the predetermined bit number can be 1.  Therefore the first resource would be less than 2^1, or 2.  The claim never defines the first resource to be a particular number nor does the claim language define the predetermined bit, therefore any makeup of numbers can be used for these values).

Regarding claim 25, Ericsson teaches a wireless communication method comprising:
Receiving, with a UE, multiple CSI-RS from a base station using first resources, wherein each of the multiple CSI-RS is associated with each of the first resources (radio node receives a plurality of reference signals for various beams (i.e. resources) to perform beamforming; Page 21 Lines 15-24 see also Figure 9);
Performing, by the UE, resource selection and determining if the resource is out of range in which at least a second resource is selected from the first resources and a transmitter than transmits, to the BS, a first indicator that indicates the second resource 
wherein when RSRP of each CSI-RS is not greater than a predetermined value, the processor determines there is no resource to be selected and wherein when the BS requires a second indicator, indicating that there is no resource to be selected from the first resources, to be transmitted, the transmitter transmits the second indicator as one-bit information to the BS (the receiving node measures the signal power of the received signals (RSRP) and selects a resource (second resource) to use for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9).

Regarding claim 26, Ericsson teaches a base station comprising:
A transmitter than transmits multiple CSI-RS using first resources, wherein each of the multiple CSI-RS is associated with each of the first resources (radio node receives a plurality of reference signals for various beams (i.e. resources) to perform beamforming; Page 21 Lines 15-24 see also Figure 9);
A processor that controls reception of a first indicator that indicates a second resource selected form the first resources (Page 21 Lines 15-20 and step 920 of Figure 9 which teaches the receiving node (UE) assesses the signal power of the received 
wherein when RSRP of each CSI-RS is not greater than a predetermined value, the processor determines there is no resource to be selected and wherein when the BS requires a second indicator, indicating that there is no resource to be selected from the first resources, to be transmitted, the transmitter transmits the second indicator as one-bit information to the BS (the receiving node measures the signal power of the received signals (RSRP) and selects a resource (second resource) to use for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9).

Regarding claim 27, Ericsson teaches a system comprising:
A UE and base station which communicate multiple CSI-RS from a base station using first resources, wherein each of the multiple CSI-RS is associated with each of the first resources (radio node receives a plurality of reference signals for various beams (i.e. resources) to perform beamforming; Page 21 Lines 15-24 see also Figure 9);
processors that performs resource selection in which at least a second resource is selected from the first resources and a transmitter than transmits, to the BS, a first indicator that indicates the second resource (Page 21 Lines 15-20 and step 920 of Figure 9 which teaches the receiving node assesses the signal power of the received 
wherein when RSRP of each CSI-RS is not greater than a predetermined value, the processor determines there is no resource to be selected and wherein when the BS requires a second indicator, indicating that there is no resource to be selected from the first resources, to be transmitted, the transmitter transmits the second indicator as one-bit information to the BS (the receiving node measures the signal power of the received signals (RSRP) and selects a resource (second resource) to use for beamforming.  When the quality of all the received signals is insufficient, (i.e. not greater than a predetermined value) the receiving node sends a specific indication to the base station; Page 21 Lines 25-32, see Figure 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419